997 So. 2d 1187 (2008)
David McCULLOUGH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2914.
District Court of Appeal of Florida, Third District.
December 17, 2008.
David McCullough, in proper person.
Bill McCollum, Attorney General, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. The defendant may wish to consider other remedies toward attaining his goal. § 940.03, Fla. Stat. (2008); Office of Executive Clemency, "Application for Clemency," Dec. 17, 2008, https://fpc.state.fl.us/Clemency.htm (follow "Get A Clemency Form" hyperlink; then follow "Clemency Application Form 1501" hyperlink).